Title: To Thomas Jefferson from John Allen, 12 March 1781
From: Allen, John
To: Jefferson, Thomas



Sir
Hoods Garrison 12th March 1781

Colo. Senf not returning, agreeable to his promise to me which was the 21st Ulto., I am much at a Loss how to proceed. I understand that there’s a quantity of Bricks belonging to Colo. Benjamin Harrison of Brandon which Colo. Senf engaged, also a quantity of Timber of Major James Cocke of this County.
You will pleas to furnish me with your orders for the Bricks Lime and Timber.
Brick Layers, House Carpenters and Sawyers, has been applying to me for work, please Say what wages I am to Allow them.

I am in present want of two waggons with four good horses to each waggon, also a Cary log. I have Engaged three Vessells to transport the Bricks and Lime. Say where I am to gett the Lime; It is high time they were on the Spott. The Number of Men at work in This Garrison are three white Carpenters 1 Negroe Carpenter from Richmond. The Number of Negroe Labourers as follows


1 Negroe Labourer from Richmond hyred by the State


3 Negroes belonging to Charles Carter of Shirley, C City


1 Negroe
  Richard Randolp
Henrico


  1 Negroe
  Archbald Cary
Chesterfield


  1 ditto
  Henry Randolph
ditto


  1 ditto
  Thomas Randolp, Tucko
Henrico


  2 ditto
  Richard Randolph
ditto


  2 ditto
  Reyland Randolph
ditto


  2 ditto
  William Murray
Charles City


  2 ditto
  George Minge
Charles City


  2 ditto
  Robert Good
Chesterfield


18. hands, which Number is not Equall to the works to be Carried on here, Not one Negroe from Dinwiddie or Prince George Countys. The Carpenters and Labourers has petitioned me to Mention to your Excellency to allow them Some Rum or Brandy, and if you think proper, I Should be allowed my Rations In Rum.
I wrote Colo. Senf a few days agoe for Some Articles that I am In immediate want. I directed my Letter for him to the Care of Colo. George Muter, but as I understand, he is not at Richmond, have presumed to Annex them here.
I am Sir Your most obedient Servant,

Jno. Allen.

